DETAILED ACTION
	The following is a response to the amendment filed 12/14/2021 which has been entered.
Information Disclosure Statement
	The information disclosure statements filed 11/5/21 and 9/22/21 has been considered.
Response to Amendment
	Claims 2-20 are pending in the application. Claim 1 has been cancelled.
	-The 102 rejection has been withdrawn due to applicant cancelling claim 1.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 4) a vehicle differential having a housing with interior wall, pinion shaft mounted in housing, pinion gear mounted on the shaft, a first and second side gear engaged with pinion gear in housing, a pinion gear washer between the wall and pinion gear, washer having an outer edge at a maximum radial distance from axis of washer, an inner edge defining opening in which shaft is received, the inner edge defined in part by an innermost portion at a minimum radial distance from the axis and the inner edge having an outward portion spaced radially outward from innermost portion, an axially and radially inclined sidewall extending part of way between the outer edge and innermost portion, the pinion gear includes beveled portion leading to a central opening receiving shaft, the washer has a rim adjacent the beveled portion, the rim extends from the second sidewall to the inner edge and is axially inclined so inner edge is axially between the first and second sidewall ends and in combination with the limitations as written in claim 1.
-(as to claim 11) a differential having a housing, pinion shaft in housing, pinion gear having an outer surface and an opening receiving shaft, first and second side gear in housing and engaged with pinion gear, a pinion gear washer having a contoured sidewall with first and second ends, first end having first peripheral length relative to axis of washer, second end is axially offset from first end and having a second peripheral length less than first length, the washer having an inner edge defining a not circular opening and also defined in part by an innermost portion at a minimum radial distance from the axis, the inner edge having an outward portion spaced radially outward from the innermost portion, the innermost portion located radially inward of the sidewall axially between the first and second ends, the washer received between the housing and pinion gear with part of the sidewall overlapping at least part of the outer surface and wherein a gap permitting fluid flow is provided between the wall and outer surface in which the wall has a uniform thickness without any voids and in combination with the limitations as written in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2009250320A is cited IDS art and used as novelty art in the Japanese and Chinese office actions; however this art lacks the washer having an inner edge defined in part by an innermost portion at a minimum radial distance from the axis and the inner edge having an outward portion spaced radially outward from innermost portion and a rim extending from a second sidewall to the inner edge and is axially inclined so inner edge is axially between the first and second sidewall ends. The washer 49 is considered to have an inner edge with an innermost portion, but doesn’t disclose or show an outward portion spaced radially outward from what is considered innermost portion of inner edge. Also, what is considered rim 49a of washer is radially inclined and not axially inclined for inner edge to be considered between first and second sidewall ends. And the inner edge defining an opening that is not circular in combination with remaining limitations in claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 20, 2022